Citation Nr: 0632046	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
July 1999 rating decision which granted service connection 
for bilateral tinnitus and assigned a 10 percent rating for 
both ears.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to April 
1999.  

This matter comes to the Board of Veterans Appeals (Board) 
from a March 2003 rating decision which determined that there 
was no CUE in the July 1999 rating decision which granted 
service connection for bilateral tinnitus and assigned a 10 
percent rating for both ears.  


FINDING OF FACT

The July 1999 rating decision which granted service 
connection for bilateral tinnitus and assigned a 10 percent 
rating for both ears was supported by the evidence then of 
record and was consistent with VA laws and regulations then 
in effect.


CONCLUSION OF LAW

The July 1999 rating decision which granted service 
connection for bilateral tinnitus and assigned a 10 percent 
rating for both ears, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claims of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  



CUE

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist: (1) 
"[e]ither the correct facts, as they were known at that time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra). 
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  See Eddy.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In the July 1999 rating decision, service connection was 
granted for bilateral tinnitus and a 10 percent rating was 
assigned effective April 27, 1999.  

The veteran contends that there was CUE in the July 1999 
rating decision which granted service connection for 
bilateral tinnitus and assigned a 10 percent rating for both 
ears.  The veteran asserts that he should have been granted 
separate 10 percent ratings for each ear.  The veteran argues 
that Diagnostic Code 6260 was misapplied and that separate 
ratings were permissible.  

Tinnitus is evaluated under Diagnostic Code 6260.  At the 
time that the veteran was granted service connection and at 
the present time, this diagnostic code has provided a 10 
percent rating for bilateral tinnitus.  It has not provided 
for separate ratings for each ear, despite the veteran's 
arguments that Diagnostic Code 6260 was misapplied and that 
separate ratings were permissible.  

While the rating schedule does provide for rating each ear 
for otitis media, otitis externa, and ear neoplasms, it 
specifically did not address the "bilateral" condition in 
Diagnostic Code 6260 for tinnitus.  Otitis media, otitis 
externa, and ear neoplasms are all conditions that may affect 
only one or both ears and may have separate complications 
when bilateral.  Tinnitus, on the other hand, has been 
defined by the Court as a ringing, buzzing noise in the ears.  
See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 
7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical 
Dictionary 1725 (27th ed. 1988)).  Thus, either tinnitus is 
present or it isn't and a single evaluation is appropriate 
whether it is perceived as being bilateral or unilateral.  
Diagnostic Code 6260 provides for a maximum 10 percent rating 
for recurrent tinnitus, whether perceived as unilateral or 
bilateral.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002).  At the time that the veteran was rated 10 percent 
for bilateral tinnitus, there was no statutory, regulatory, 
or case authority which required VA to make a determination 
of 10 percent for tinnitus for each ear for a total of 20 
percent.

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

However, VA appealed the Court's decision in Smith to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Citing Supreme Court precedent, the Federal Circuit 
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary directed the Board to resume adjudication of the 
previously stayed claims (claims which had been affected by 
Smith) consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Diagnostic Code 6260, regardless of whether 
the tinnitus is perceived as unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precluded an evaluation in excess of a single 10-percent for 
tinnitus, as does the current version of Diagnostic Code 
6260.  As such, there was no misapplication of Diagnostic 
Code 6260, and no CUE in the July 1999 rating decision.  

Accordingly, there was no CUE in the July 1999 rating 
decision which granted service connection for bilateral 
tinnitus and assigned a 10 percent rating for both ears; the 
claim is denied.  


ORDER

There was no CUE in the July 1999 rating decision which 
granted service connection for bilateral tinnitus and 
assigned a 10 percent rating for both ears.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


